interested); Gumm v. State, Dep't of Educ., 121 Nev. 371, 375, 113 P.3d
853, 856 (2005) (explaining that this court will exercise its discretion to
                issue a writ only upon showing a clear, legal right to relief). Accordingly,
                we
                            ORDER the petition DENIED.




                                                            Saitta


                                                                                         , J.
                                                            Gibbons


                                                                        Adm.              J.
                                                            Pickering



                cc: David Lee Phillips & Associates
                     Selman Breitman, LLP




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A